Case 14-50312-wlh    Doc 394   Filed 06/17/19 Entered 06/17/19 15:57:04     Desc Main
                               Document     Page 1 of 8




  IT IS ORDERED as set forth below:



   Date: June 17, 2019
                                              _____________________________________
                                                         Wendy L. Hagenau
                                                    U.S. Bankruptcy Court Judge

_______________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN RE:                                    )
                                          ) Chapter 11
HERMAN E. TALMADGE, JR.,                  )
                                          ) Case No. 14-50312-wlh
                    DEBTOR.               )

ORDER ON JOINT MOTION OF CHAPTER 11 TRUSTEE AND HEDCON
   PROPERTIES, LLC FOR AUTHORITY TO SELL GA HWY 138
     PROPERTY FREE AND CLEAR OF LIENS, CLAIMS AND
ENCUMBRANCES, AND TO PROVIDE FOR DISBURSEMENT OF SALE
                       PROCEEDS

      This matter having come before this Court upon Motion of J. Michael

Levengood, the duly-appointed Chapter 11 Trustee ("Trustee"), for the Bankruptcy

Estate of Herman E. Talmadge, Jr., filed May 2, 2019 (the “Motion”); and

      After proper notice and hearing held pursuant to 11 U.S.C. § 363 and

Federal Rule of Bankruptcy Procedure 6004, before this Court on May 23, 2019 at
                                         1
Case 14-50312-wlh   Doc 394    Filed 06/17/19 Entered 06/17/19 15:57:04   Desc Main
                               Document     Page 2 of 8




2:00 p.m., and attended by Counsel for the Trustee, Counsel for the Talmadge-

Aligned Children, Counsel for Margaret Talmadge and Tyler Talmadge, Counsel

for Cadence Bank f/k/a State Bank and Trust Company and Counsel for the Henry

County Tax Commissioner; and

      No objections to said motion having been filed prior to the hearing and no

objections raised at the hearing;

      This Court hereby finds as follows:

      A.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§

1334 and 28 U.S.C. § 157(b)(2).

      B. Venue for this Motion is proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

      C.     The statutory predicate for relief sought herein is 11 U.S.C. § 363 and

Rule 6004 of the Federal Rules of Bankruptcy Procedure.

      D. A need exists for the Trustee to obtain funds with which to pay claims of

Debtor’s bankruptcy estate pursuant to Trustee’s confirmed plan of reorganization

as amended (the “Plan”).

      E.     The proposed sale of that certain tract of real property constituting

approximately 14.001 acres of unimproved property with frontage along GA Hwy

138, Henry County, Georgia, and more properly described in that Quit Claim Deed

                                         2
Case 14-50312-wlh    Doc 394    Filed 06/17/19 Entered 06/17/19 15:57:04         Desc Main
                                Document     Page 3 of 8




recorded July 20, 2010 at Deed Book 11806, Pages 242, Clerk of Superior Court,

Henry County, Georgia, minus approximately .64 acres previously conveyed to the

Georgia Department of Transportation, pursuant to that certain Right-of-Way Deed

recorded March 13, 2003, at Deed Book 5781, Page 180, Henry County Georgia

(the “Subject Property”) is necessary and in the best interest of the Bankruptcy

Estate and creditors.

       F.     The notice of hearing on this Motion was provided by Trustee,

through his counsel, to those parties indicated on the certificate of service filed in

connection with the Motion, and constitutes sufficient and adequate notice in

accordance with Bankruptcy Rule 6004, as required by 11 U.S.C. § 363. No further

notice of the relief sought in the Motion is required for entry of this Order.

       G.     Good and sufficient cause has been shown for the entry of this Order.

Among other things, the entry of this Order will allow the Trustee to sell the

Subject Property to provide necessary funds for implementation of the Plan, and

will be beneficial to the Debtor, his creditors and the Bankruptcy Estate.

       NOW, THEREFORE, based on the record before this Court, good cause

appearing, the Court hereby ORDERS that:

       1.     The Motion is granted in accordance with the terms of this Order.




                                            3
Case 14-50312-wlh     Doc 394   Filed 06/17/19 Entered 06/17/19 15:57:04    Desc Main
                                Document     Page 4 of 8




       2.     The Trustee is authorized to sell the Bankruptcy Estate’s interest in

the Subject Property and Hedcon is authorized to sell its interest in the Subject

Property free and clear of all liens, interests, claims and encumbrances in a manner

consistent with the manner presented in Trustee’s Motion.

       3.     Any outstanding ad valorem tax related to the Subject Property will be

satisfied at the time of the sale.

       4.     The Trustee is authorized, empowered and directed to do and perform

all acts, and to make, execute and deliver all instruments and documents which

may be necessary to effectuate the sale of the Subject Property, and consistent with

the terms of this Order.

       5.     The Trustee is authorized to pay all costs associated with the sale from

the proceeds of the sale, including, but not limited to, sales commission and

compensation consistent with the compensation identified in Trustee’s Motion.

                                     [END OF ORDER]



Prepared and presented by:

/s/ James C. Joedecke, Jr.
James C. Joedecke, Jr.
Ga. Bar No. 391885
ANDERSEN, TATE & CARR, P.C.
Suite 4000, 1960 Satellite Boulevard
Duluth, GA 30097

                                           4
Case 14-50312-wlh   Doc 394   Filed 06/17/19 Entered 06/17/19 15:57:04   Desc Main
                              Document     Page 5 of 8




Phone: 770-822-0900
Fax: 770-822-9680
Email: jjoedecke@atclawfirm.com
Counsel for J. Michael Levengood, Chapter 11 Trustee

No Objection as to form:

/s/ Jimmy L. Paul (signed with express permission by JCJ)
Jimmy L. Paul
Ga. Bar No. 567600
Chamberlain, Hrdlicka, White,
Williams & Aughtry
191 Peachtree Street, N.E., 46th Floor
Atlanta, GA 30303
Phone:404-659-1410
Fax:404-659-1852
Email: jimmy.paul@chamberlainlaw.com
Counsel for Herman E. Talmadge, III, William Murphy Talmadge,
Ramsey Morrison Talmadge and Katherine Merritt Talmadge

/s/ Peter C. Ensign (signed with express permission by JCJ)
Peter C. Ensign
BPR # 249362
Ensign Law
6139 Preservation Drive, Suite 2
Chattanooga, TN 37416
Phone: 423-510-0410
Fax: 423-510-1395
Email: Ensign@ensignlegal.com
Counsel for Tyler and Margaret Talmadge

/s/ Joseph Chad Brannen (signed with express permission by JCJ)
Joseph Chad Brannen
GA Bar No. 077120
The Brannen Firm, LLC, Suite G
7147 Jonesboro Rd.
Morrow, GA 30260
Phone: 770-474-0847
                                        5
Case 14-50312-wlh   Doc 394   Filed 06/17/19 Entered 06/17/19 15:57:04   Desc Main
                              Document     Page 6 of 8




Fax: 770-474-6078
Counsel for the Henry County Tax Commissioner

/s/ J. William Boone (signed with express permission by JCJ)
J. William Boone
GA Bar No. 067856
James-Bates-Brannan-Groover-LLP
3399 Peachtree Road, NE, Suite 1700
Atlanta, GA 30326
Phone: 404-997-6020
Fax: 404-997-6021
Counsel for Cadence Bank f/k/a State Bank and Trust

Hedcon Properties, LLC
1175 Peachtree Street, NE
Atlanta, GA 30361




                                        6
Case 14-50312-wlh   Doc 394   Filed 06/17/19 Entered 06/17/19 15:57:04   Desc Main
                              Document     Page 7 of 8




                              DISTRIBUTION LIST

J. Michael Levengood
Chapter 11 Trustee
Estate of Herman E. Talmadge, Jr.
150 S. Perry St., Suite 208
Lawrenceville, GA 30046

James C. Joedecke, Jr.
ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre, Suite 4000
1960 Satellite Boulevard
Duluth, GA 30097

Jimmy L. Paul
Chamberlain, Hrdlicka, White,
Williams & Aughtry
191 Peachtree Street, N.E., 46th Floor
Atlanta, GA 30303

Peter C. Ensign
Ensign Law
6139 Preservation Drive, Suite 2
Chattanooga, TN 37416

J. William Boone, Esq.
James-Bates-Brannan-Groover LLP
Buckhead Tower at Lenox Square
3399 Peachtree Road, N.E., Suite 1700
Atlanta, GA 30326

James H. Morawetz, Esq.
Trial Attorney
Office of the United States Trustee
362 Richard Russell Building
75 Spring Street, SW
Atlanta, GA 30303

                                         7
Case 14-50312-wlh   Doc 394   Filed 06/17/19 Entered 06/17/19 15:57:04   Desc Main
                              Document     Page 8 of 8




Thomas R. Walker
McGuireWoods LLP
1230 Peachtree Street, N.E.
Suite 2100
Atlanta, GA 30309

Joseph Chad Brannen
The Brannen Firm, LLC
7147 Jonesboro Rd., Suite G
Morrow, GA 30260


3481233_1




                                        8
